Name: Commission Regulation (EEC) No 1121/90 of 2 May 1990 providing for the grant of compensation to producers'organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 5 . 90 Official Journal of the European Communities No L 112/13 COMMISSION REGULATION (EEC) No 1121/90 of 2 May 1990 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 1495/89 (2), and in particular Article 17a (10) thereof, of the quantities sold and delivered during the same quarter of the fishing years 1984 to 1986 ; whereas these quantities exceed the limits referred to in the third indent of Article 17a (4) of Regulation (EEC) No 3796/81 , the total quantity eligible for compensation should therefore be limited and the allocation granted to each producers' organization concerned should be determined in propor ­ tion to their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (4), the granting of compensation for the products in question should be decided for the period from 1 April to 30 June 1989 ; Whereas the meausres provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas the compensation referred to in Article 17a of Regulation (EEC) No 3796/81 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; HAS ADOPTED THIS REGULATION :Whereas examination of the situation on the Communitymarket has shown that for some species and presentations of the product in question, for the period 1 April to 30 June 1989, both the average quarterly market price and the free-at-frontier price referred to in Article 17a of Regulation (EEC) No 3796/81 were lower than 93 % of the Community producer price in force as laid down in Counctil Regulation (EEC) No 3862/88 of 9 December 1988 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 (3) ; Article 1 The compensation referred to in Article 17a of Regulation (EEC) No 3796/81 shall be granted for the period 1 April to 30 June 1989, in respect of the products listed and within the limits set out below : Whereas the quantities eligible for compensation, within the meaning of Article 17a (2) of Regulation (EEC) No 3796/81 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article ; Products Maximum amount of allowance within the meaning of the first and second indents of Article 17a (3) of Regula ­ tion (EEC) No 3796/81 (ECU/tonne) Albacore tuna, whole, weighing more than 10 kg 140 Albacore tuna, whole, weighing not more than 10 kg 127 Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory were, in the case of alba ­ core weighing not more than 10 kg, and in the case of albacore weighing more than 10 kg, higher than 110 % (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 148 , 1 . 6. 1989, p. 1 . (3) OJ No L 345, 14. 12. 1988, p. 6. (4) OJ No L 225, 3 . 8 . 1989, p. 33. No L 112/ 14 Official Journal of the European Communities 3 . 5. 90 Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited as follows : 2. These quantities shall be allocated among the producers' organizations concerned in accordance with the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites.  albacore tuna, whole, weighing more than 10 kg : 27 104 tonnes,  albacore tuna, whole, weighing : 2 256 tonnes. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1990. For the Commission Manuel MARÃ N Vice-President 3 . 5 . 90 Official Journal of the European Communities No L 112/ 15 ANNEX Allocation among the producers' organizations of the quantities of certain species and presenta ­ tions of tuna that may be eligible for compensation and calculation of the maximum amount thereof in accordance with Article 17a (6) of Regulation (EEC) No 3796/81 1 . Albacore tuna weighing more than 10 kg Producers' organization Quantities that may be eligible for the allowance (tonnes) Total 100 % (Article 17a (6), first indent) 95 % (Article 17a (6), second indent) 90 % (Article 17a (6), third indent) quantities (tonnes) Organization de Productores Asociados de Grandes Congeladores (OPAGAC) 5 720 572  6 292 Organization de Productores de TÃ ºnidos Congelados (OPTUC) 8 902 890  9 792 Organisation de Producteurs de thon congelÃ © (ORTHONGEL) 10 018 1 002  11 020 Total quantities (tonnes) 24 640 2 464  27 104 2. Albacore tuna weighing not more than 10 kg Producers organization Quantities that may be eligible for the allowance (tonnes) Total 100 % (Article 17a (6), first indent) 95% (Article 17a (6), second indent) 90% (Article 17a (6), third indent) quantities (tonnes) Organization de Productores Asociados de Grandes Congeladores (OPAGAC) 725 73  798 Organization de Productores de TÃ ºnidos Congelados (OPTUC) 1 094 109  1 203 Organisation de Producteurs de thon congelÃ © (ORTHONGEL) 232 23  255 Total quantities (tonnes) 2 051 205  2 256